DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/768,384, filed on 05/29/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2020 and 06/13/2022 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (2016/0374228).  With respect to claim 1, Park et al. discloses a display device (10) comprising: a display member (110) having flexibility and operable to display an image using an organic light emitting phenomenon; and a movement mechanism (300) comprising an elongating/shortening part (330, 340) and a support (310) for positioning the display member (100), wherein the elongating/shortening part (330, 340) comprises a linkage (331, 333) having pivot plates (331a, 331b, 333a, 333b) linked to each other and pivotable about a plurality of pivot pins (337).  With respect to claim 2, Park et al. discloses the display device (10) according to claim 1, wherein the elongating/shortening part (330, 340) is operable to be elongated by pivoting the pivot plates (331a, 331b, 333a, 333b) about the pivot pins (337).  With respect to claim 3, Park et al. discloses the display device (10) according to claim 1, wherein the elongating/shortening part (330, 340) is operable to be shortened by pivoting the pivot plates (331a, 331b, 333a, 333b) about the pivot pins (337).  With respect to claim 4, Park et al. discloses the display device (10) according to claim 1, wherein the elongating/shortening part (330, 340) is operable to be shortened such that the elongating/shortening part (330, 340) and the support are storable in a housing (400).  With respect to claim 5, Park et al. discloses the display device (10) according to claim 1, wherein the elongating/shorting part (330, 340) is operable to be placed in a first position (see figure 5) corresponding the elongating/shortening part (330, 340) being fully elongated, a second position (see figure 7) corresponding to the elongating/shortening part (330, 340) being fully shortened, or a position between the first position and the second position.  With respect to claim 6, Park et al. discloses the display device (10) according to claim 1, further comprising a conveyance sheet (140, 160), wherein the movement mechanism (300) is operable to set at least a portion of the conveyance sheet (140, 160) to a substantially flat state.  With respect to claim 7, Park et al. discloses the display device (10) according to claim 6, wherein the movement mechanism (300) is operable to position the portion of the conveyance sheet (140, 160).  With respect to claim 8, Park et al. discloses the display device (10) according to claim 6, wherein the conveyance sheet (140, 160) has an end fixed to a conveyance roller (240, 250).  With respect to claim 9, Park et al. discloses the display device (10) according to claim 6, wherein the conveyance sheet  (140, 160) is a strip-shaped member that is conveyed to move the display member (110).  With respect to claim 10, Park et al. discloses an organic electroluminescence (EL) display device (100) comprising: a display member (110) having flexibility and operable to display an image; and a movement mechanism (300) comprising an elongating/shortening part (330, 340) and a support (310) for positioning the display member (110), wherein the elongating/shortening part (330, 340) comprises a linkage (331, 333) having pivot plates (331a, 331b, 333a, 333b) linked to each other and pivotable about a plurality of pivot pins (337).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-11-19